Name: Commission Regulation (EC) No 489/94 of 4 March 1994 amending Regulation (EEC) No 3886/92 concerning the detailed rules for the application of the premium schemes provided for in the beef and veal sector
 Type: Regulation
 Subject Matter: animal product;  agricultural structures and production;  regions of EU Member States;  means of agricultural production;  cooperation policy;  executive power and public service
 Date Published: nan

 No L 62/8 Official Journal of the European Communities 5 . 3 . 94 COMMISSION REGULATION (EC) No 489/94 of 4 March 1994 amending Regulation (EEC) No 3886/92 concerning the detailed rules for the application of the premium schemes provided for in the beef and veal sector stances from the definition of suckler cow for producers who received the premium for 1990 and 1991 ; whereas 1991 was the first year of application of the suckler cow premium to producers in the Azores ; whereas, conse ­ quently, by virtue of the particular situation of the Azores, certain Azorean producers did not apply for the premium, or were excluded from the premium arrangements, or had the premium amounts they had applied for reduced ; whereas the 1990 deadline should therefore be replaced by 1 992 ; whereas since the abovementioned derogation concerns applications already submitted for 1993 it should be made to apply from 1 January 1993 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 3611 /93 (2), and in particular Article 4d (8) and Article 4e (5) thereof, Whereas, under Article 34 (2) of Commission Regulation (EEC) No 3886/92 (3), as last amended by Regulation (EC) No 29/94 (4) transfers of rights to the suckler-cow premium and temporary leasing of such rights will, as from 1994, be effective only after they have been notified to the competent authorities not less than two months before the first day of the period laid down for the submission of applications ; whereas, on account of admi ­ nistrative difficulties arising from implementation of the rules on management of the individual ceilings, certain Member States have been unable to comply with that provision ; whereas, in order not to penalize the producers concerned, it is accordingly, necessary to authorize the Member States, for the 1994 calendar year, to set a shorter period ; Whereas in 1993 similar administrative difficulties led to substantial delays in the setting of such individual ceilings ; whereas, consequently, certain producers were not able to make transfers of rights or temporary leases within the time limit specified ; whereas the Member States should therefore be authorized, subject to certain conditions, to set for 1993 a second period for notification by the producers concerned of such transfers or tempo ­ rary leasing of rights ; whereas similar difficulties can be expected in 1994 ; whereas this second time limit should therefore be allowed for 1994 as well ; Whereas Article 38 (6) of Regulation (EEC) No 3886/92 provides that any applications submitted in respect of 1993 for a number of animals in excess of the individual ceiling fixed by the authorities of the Member State are to be reduced to the number corresponding to the said ceiling ; whereas, given the administrative problems in certain Member States entailing delays in the allocation of individual ceilings, this provision should be made to apply also for the years subsequent to 1 993 ; Whereas Article 58 ( 1 ) of Regulation (EEC) No 3886/92 provides for a temporary derogation in certain circum ­ Article 1 Regulation (EEC) No 3886/92 is hereby amended as follows : 1 . The final sentence of the second subparagraph of Article 34 (2) is replaced by the following subpara ­ graphs : 'However, such notification shall be made ;  in respect of 1993 , before a date to be fixed by the Member State,  in respect of 1994, at the latest one month before the first day specified by each Member State for the submission of applications. For 1993 and 1994, Member States may specify a second period for producers fulfilling one of the follo ­ wing conditions : 1993 (a) producers offering rights : the total quantity of rights to the premium at their disposal must, at the time ofthe transfer or leasing operation, exceed the quantity for which the premium was requested in respect of 1993 . In addition, the transfer or leasing operation may, at the very most, relate only to the difference between the total quantity of rights and the quantity applied for in respect of 1993 ; (') OJ No L 148 , 28 . 6 . 1968, p. 24. (2) OJ No L 328 , 29. 12. 1993, p. 7. 0 OJ No L 391 , 31 . 12. 1992, p. 20. 0 OJ No L 6, 8 . 1 . 1994, p. 12 . No L 62/95. 3 . 94 Official Journal of the European Communities (b) producers receiving rights :  either, may not have obtained from the compe ­ tent authority, 10 working days before the deadline fixed by the Member State for the notification of transfers and temporary leasings in respect of 1993, notification of the initial figure for the individual ceiling,  or, may not have obtained from the national reserve the entire quantity of rights applied for in respect of 1993, 1994  or, may not have obtained from the national reserve the entire quantity of rights applied for in respect of 1994.' 2. The following paragraph is added to Article 35 : 'However, with regard to 1993 and 1994, where notifi ­ cation of transfer or temporary leasing of rights has been made before the expiry of a second period laid down by the Member State pursuant to Article 34 (2), such notification shall be made before a date to be determined by the Member State.' 3 . Article 38 (6) is replaced by the following : '6 . Any application submitted for a number of animals in excess of the individual ceiling determined in accordance with Article 27 ( 1 ) shall be reduced to the number corresponding to the said ceiling.' 4. The following subparagraph is added to Article 58 ( 1 ) : 'However, in the case of producers in the Azores, the reference years referred to in this paragraph shall be 1991 or 1992.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. However, point 4 of Article 1 shall apply with effect from 1 January 1993 . (a) producers offering rights : the total quantity of rights to the premium at their disposal must, at the time of the transfer or leasing operation, exceed the quantity for which the premium was requested/will be requested in respect of 1994. In addition, the transfer or leasing operation may, at the very most, relate only to the difference between the total quantity of rights and the quantity applied for in respect of 1994 ; (b) producers receiving rights :  either, may not have obtained from the compe ­ tent authority, 10 working days before the deadline fixed by the Member State for the notification of transfers and temporary leasings in respect of 1994, notification of the individual ceiling, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 March 1994. For the Commission Rene STEICHEN Member of the Commission